Case 1:20-cv-00492-TH-ZJH Document 10 Filed 09/01/21 Page 1 of 2 PageID #: 95




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

CHRISTOPHER TAYLOR                              §

VS.                                             §      CIVIL ACTION NO.         1:20-CV-492

WARDEN, FCI BEAUMONT                            §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Christopher Taylor, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends granting respondent’s motion for summary judgment and

dismissing the petition without prejudice.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the Report and Recommendation of United States Magistrate Judge (document no. 8)

is ADOPTED. Respondent’s motion for summary judgment (document no. 6) is GRANTED. A
Case 1:20-cv-00492-TH-ZJH Document 10 Filed 09/01/21 Page 2 of 2 PageID #: 96




final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.


    SIGNED this the 1 day of September, 2021.




                               ____________________________
                               Thad Heartfield
                               United States District Judge




                                          2
